SEPARATE OPINION.
I do not disagree with what is said in the opinion in chief on the merits of this case, but I disagree therewith in its holding that a taxpayer has the right to institute a suit to enjoin the enforcement of an act of the Legislature appropriating money from the state treasury. My views relative thereto are set forth by the Supreme Court of the United States in Frothingham v. Mellon,262 U.S. 447, 486, 43 S. Ct. 597, 601, 67 L. Ed. 1078, 1084, better than I can do myself. In denying a taxpayer such a right, the court there, among other things, said: "His interest in the moneys of the treasury — partly realized from taxation and partly from other sources — is shared with millions of others, is comparatively minute and indeterminable, and the effect upon future taxation, of any payment out of the funds, so remote, fluctuating and uncertain, that no basis is afforded for an appeal to the preventive powers of a court of equity."